United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9102 AMERON INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0100596 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 245 South Los Robles Avenue Pasadena, CA 91101-3638 (Address of principal executive offices) (626) 683-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No x The number of outstanding shares of Common Stock, $2.50 par value, was 9,220,790 on February 28, 2010.No other class of Common Stock exists. AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES FORM 10-Q For the Quarter Ended February 28, 2010 Table of Contents PART I – FINANCIAL INFORMATION 4 ITEM 1 – FINANCIAL STATEMENTS 4 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4 – CONTROLS AND PROCEDURES 29 PART II – OTHER INFORMATION 30 ITEM 1 – LEGAL PROCEEDINGS 30 ITEM 1A – RISK FACTORS 31 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 31 ITEM 5 – OTHER INFORMATION 31 ITEM 6 – EXHIBITS 32 3 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended February 28, March 1, (Dollars in thousands, except per share data) Sales $ $ Cost of sales ) ) Gross profit Selling, general and administrative expenses ) ) Other income, net Income before interest, income taxes and equity in loss of affiliate Interest expense, net ) ) Income before income taxes and equity in loss of affiliate Provision for income taxes ) ) Income before equity in loss of affiliate Equity in loss of affiliate, net of taxes ) ) Net income $ $ Net income per share allocated to Common Stock (see Note 7) Basic $ $ Diluted $ $ Weighted-average shares (basic) Weighted-average shares (diluted) Cash dividends per share $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 4 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS – ASSETS (UNAUDITED) February 28, November 30, (Dollars in thousands) ASSETS Current assets Cash and cash equivalents $ $ Receivables, less allowances of $5,736 in 2010 and $5,351 in 2009 Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Investments Equity method affiliate Cost method affiliates Property, plant and equipment Land Buildings Machinery and equipment Construction in progress Total property, plant and equipment at cost Accumulated depreciation ) ) Total property, plant and equipment, net Deferred income taxes Goodwill and intangible assets, net of accumulated amortization of $1,263 in 2010 and $1,257 in 2009 Other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 5 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS – LIABILITIES AND STOCKHOLDERS' EQUITY (UNAUDITED) February 28, November 30, (Dollars in thousands, except per share data) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current portion of long-term debt $ $ Trade payables Accrued liabilities Income taxes payable Total current liabilities Long-term debt, less current portion Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity Common Stock, par value $2.50 per share, authorized 24,000,000 shares, outstanding 9,220,790 shares in 2010 and 9,209,836 shares in 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury Stock (2,770,902 shares in 2010 and 2,758,356 shares in 2009) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 6 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended February 28, March 1, (Dollars in thousands) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash (used in)/provided by operating activities: Depreciation Amortization 9 9 Loss from affiliate Loss from sale of property, plant and equipment - 19 Stock compensation expense Changes in operating assets and liabilities: Receivables, net Inventories ) Prepaid expenses and other current assets ) Other assets ) 27 Trade payables ) ) Accrued liabilities and income taxes payable ) ) Other long-term liabilities and deferred income taxes ) Net cash (used in)/provided by operating activities ) INVESTING ACTIVITIES Proceeds from sale of property, plant and equipment Additions to property, plant and equipment ) ) Investment in affiliate - ) Loan to affiliate ) - Net cash used in investing activities ) ) FINANCING ACTIVITIES Dividends on Common Stock ) ) Excess tax benefit related to stock-based compensation - Purchase of treasury stock ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 7 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION Consolidated financial statements for the interim periods included herein are unaudited; however, such financial statements contain all adjustments, including normal recurring accruals, which, in the opinion of Management, are necessary for the fair statement of the consolidated financial position of Ameron International Corporation and all subsidiaries (the "Company" or "Ameron" or the "Registrant") as of February 28, 2010, and consolidated results of operations and cash flows for the three months ended February 28, 2010. Accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end. Results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. For accounting consistency, the quarter typically ends on the Sunday closest to the end of the relevant calendar month.The Company’s fiscal year ends on November 30, regardless of the day of the week.Each quarter consists of approximately 13 weeks, but the number of days per quarter can change from period to period.The quarters ended February 28, 2010 and March 1, 2009 consisted of 90 days and 91 days, respectively. The consolidated financial statements do not include certain footnote disclosures and financial information normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America and, therefore, should be read in conjunction with the consolidated financial statements and notes included in the Company’s Annual Report on Form10-K for the year ended November30, 2009 ("2009 Annual Report"). NOTE 2 – RECENT ACCOUNTING PRONOUNCEMENTS In June 2008, the Financial Accounting Standards Board (“FASB”) issued guidance requiring unvested instruments granted in share-based payment transactions that contain nonforfeitable rights to dividends or dividend equivalents are accounted for as participating securities subject to the two-class method of computing earnings per share.All earnings per share data for periods prior to adoption are required to be adjusted retrospectively.The Company adopted the guidance as of December 1, 2009, and the adoption did not have a material effect on the Company’s consolidated financial statements.See Note 7 for a reconciliation of net income allocated to Common Stock using the two-class method. In December 2008, the FASB issued revised guidance for employers’ disclosures about postretirement benefit plan assets effective for fiscal years ending after December 15, 2009.The FASB requires an employer to disclose investment policies and strategies, categories, fair value measurements, and significant concentration of risk among its postretirement benefit plan assets.The Company will adopt the revised guidance as of November 30, 2010.Adoption is not expected to have a material effect on the Company’s consolidated financial statements. In June 2009, the FASB issued guidance to revise the approach to determine when a variable interest entity (“VIE”) should be consolidated.The new consolidation model for VIE’s considers whether the Company has the power to direct the activities that most significantly impact the VIE’s economic performance and shares in the significant risks and rewards of the entity.The guidance on VIE’s requires companies to continually reassess VIE’s to determine if consolidation is appropriate and provide additional disclosures.The Company adopted the guidance as of December 1, 2009, and adoption did not have a material effect on the Company’s consolidated financial statements. Table of Contents 8 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES In January 2010, the FASB required new disclosures about fair value of financial instruments for interim and annual reporting periods.These new disclosures are effective for reporting periods beginning after December 15, 2009, except for disclosures about purchases, sales, insurance and settlements, which are effective for fiscal years beginning after December 15, 2010.Adoption is not expected to have a material effect on the Company’s consolidated financial statements. NOTE 3 – RECEIVABLES The Company’s receivables consisted of the following: February 28, November 30, (In thousands) Trade $ $ Affiliates Other Allowances ) ) $ $ Trade receivables included unbilled receivables related to percentage-of-completion revenue recognition of $29,733,000 and $33,705,000 at February 28, 2010 and November 30, 2009, respectively. NOTE 4 – INVENTORIES Inventories are stated at the lower of cost or market. Inventories consisted of the following: February 28, November 30, (In thousands) Finished products $ $ Materials and supplies Products in process $ $ NOTE 5 – SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Supplemental cash flow information included the following: Three Months Ended February 28, March 1, (In thousands) Interest paid $ 52 $ 51 Income taxes paid Table of Contents 9 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTE 6 – AFFILIATES Operating results of TAMCO, an investment which is accounted for under the equity method, were as follows: Three Months Ended February 28, March 1, (In thousands) Net sales $ $ Gross loss ) ) Net loss ) ) Investments in Ameron Saudi Arabia, Ltd. ("ASAL") and Bondstrand, Ltd. ("BL") are accounted for under the cost method due to Management's current assessment of the Company's influence over these affiliates.Earnings from ASAL and BL, if any, are included in other income, net. Earnings and dividends from the Company'saffiliates were as follows: Three Months Ended February 28, March 1, (In thousands) Earnings from affiliate Equity in loss of TAMCO before income taxes $ ) $ ) Less benefit for income taxes 66 Equity in loss of TAMCO, net of taxes $ ) $ ) No dividends were received from affiliates during the first quarters of 2010 and 2009.TAMCO’s shareholders made a $20,000,000 capital contribution to TAMCO in February, 2009.The Company’s share of the funding from shareholders totaled $10,000,000.In 2009, TAMCO entered into a senior secured credit facility with TAMCO’s shareholders which provided TAMCO up to $40,000,000.The shareholder credit facility bears interest at LIBOR plus 3.25% per annum and is scheduled to mature January 31, 2011.As of February 28, 2010, TAMCO borrowed $35,000,000 under the facility, of which $17,500,000 was provided by the Company.The Company continues to have a 50% ownership interest in TAMCO. NOTE 7 – NET INCOME PER SHARE Basic and diluted net income per share are computed using the two-class method which allocates earnings to both Common Stock and participating securities.Under the two-class method, unvested restricted Common Stock with non-forfeitable rights to dividends are considered participating securities.Dividends from such participating securities are excluded from net income allocated to Common Stock for purposes of the two-class method calculation. Basic shares are computed on the basis of the weighted-average number of shares of Common Stock outstanding during the periods presented.Diluted shares are computed on the basis of the weighted-average number of shares of Common Stock outstanding plus the effect of outstanding stock options and restricted stock, using the treasury stock method.Stock options and restricted stock of 19,936 and 46,788 are excluded from the below calculation for the quarters ended February 28, 2010 and March 1, 2009, respectively, as inclusion would be anti-dilutive. Table of Contents 10 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES Following is a reconciliation of net income allocated to Common Stock, using the two-class method, and the weighted-average number of shares used in the computation of basic and diluted net income per share allocated to Common Stock: Three Months Ended February 28, March 1, (In thousands, except shares and per share data) Numerator: Net income $ $ Less: net income allocated to participating securities ) ) Net income allocated to Common Stock Denominator for basic income per share: Weighted-average shares outstanding, basic Denominator for diluted income per share: Weighted-average shares outstanding, basic Dilutive effect of stock options and restricted stock Weighted-average shares outstanding, diluted Net income per share allocated to Common Stock Basic $ $ Diluted $ $ NOTE 8 – COMPREHENSIVE INCOME Comprehensive income was as follows: Three Months Ended February 28, March 1, (In thousands) Net income $ $ Foreign currency translation adjustment ) ) Comprehensive (loss)/income $ ) $ Table of Contents 11 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTE 9 – DEBT The Company's long-term debt consisted of the following: February 28, November 30, (In thousands) Fixed-rate notes: 4.25%, payable in Singapore dollars, in annual principal installments of $7,258 $ $ Variable-rate industrial development bonds: payable in 2016 (.50% at February 28, 2010) payable in 2021 (.50% at February 28, 2010) Variable-rate bank revolving credit facility (5.00% at February 28, 2010) Total long-term debt Less current portion ) ) Long-term debt, less current portion $ $ The Company maintains a $100,000,000 revolving credit facility with six banks (the “Revolver”). Under the Revolver, the Company may, at its option, borrow up to the available amount at floating interest rates (LIBOR plus a spread ranging from 2.75% to 3.75%, based on the Company's financial condition and performance) or utilize for letters of credit at a similar spread, at any time until maturity in August 2012, when all borrowings under the Revolver must be repaid and letters of credit cancelled.At February 28, 2010, $17,932,000 of the Revolver was utilized for standby letters of credit; therefore, $82,068,000 was available under the Revolver. The lending agreements contain various restrictive covenants, including the requirement to maintain specified amounts of net worth and restrictions on cash dividends, borrowings, liens, capital expenditures, investments, guarantees, and financial covenants. The Company was in compliance with all covenants as of February 28, 2010. The Revolver and the4.25% term notes are collateralized by substantially all of the Company's assets. The industrial development bonds are supported by standby letters of creditthat are issued under the Revolver. The interest rate on the industrial development bonds is based on the Securities Industry and Financial Markets Association (“SIFMA”) Index plus a spread of.20%. Certain note agreements contain provisions regarding the Company'sability to grant security interests or liens in association with other debt instruments. If the Company grants such a security interest or lien, then such notes will be collateralized equally and ratably as long as such other debt shall be collateralized. Estimated fair value of the Company's debt is prepared in accordance with FASB’s fair value disclosure requirements.These requirements establish an enhanced framework for measuring the fair value of financial instruments including a disclosure hierarchy based on the inputs used to measure fair value.The estimated fair value amounts were determined by the Company using available market information and appropriate valuation methodologies.Considerable judgment is required to develop the estimated fair value, thus the estimates provided herein are not necessarily indicative of the amounts that could be realized in a current market exchange. Carrying Fair (In thousands) Amount Value February 28, 2010 Fixed-rate, long-term debt $ $ Variable-rate, long-term debt November 30, 2009 Fixed-rate, long-term debt Variable-rate, long-term debt Table of Contents 12 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES The Company used a discounted cash flow technique that incorporates a market interest yield curve with adjustments for duration, optionality and risk profile to determine fair value.The estimated fair value of the Company's fixed-rate, long-term debt is based on U.S. government notes at the respective date plus an estimated spread for similar securities with similar credit risks and remaining maturities. NOTE 10 – SEGMENT INFORMATION The Company has determined that it has four operating and three reportable segments: Fiberglass-Composite Pipe, Water Transmission and Infrastructure Products. Infrastructure Products consists of two operating segments, the Pole Products and Hawaii Divisions, which are aggregated. Each of the segments has a dedicated management team and is managed separately, primarily because of differences in products.TAMCO is not included in any of these segments.The Company's Chief Operating Decision Maker is the Chief Executive Officer who primarily reviews sales and income before interest, income taxes and equity in earnings of affiliate for each operating segment in making decisions about allocating resources and assessing performance. The Company allocates certain selling, general and administrative expenses to operating segments utilizing assumptions believed to be appropriate in the circumstances. Costs of shared services (e.g., costs of Company-wide insurance programs or benefit plans) are allocated to the operating segments based on revenue, wages or net assets employed. Other items not related to current operations or of an unusual nature are not allocated to the reportable segments, such as adjustments to reflect inventory balances of certain steel inventories under the last-in, first-out ("LIFO") method, certain unusual legal costs and expenses, interest expense and income taxes. Following is information related to each reportable segment included in, and in a manner consistent with, internal management reports: Three Months Ended February 28, March 1, (In thousands) Sales Fiberglass-Composite Pipe $ $ Water Transmission Infrastructure Products Eliminations (6 ) (1 ) Total Sales $ $ Income Before Interest, Income Taxes and Equity in Loss of Affiliate Fiberglass-Composite Pipe $ $ Water Transmission ) Infrastructure Products Corporate and unallocated ) ) Total Income Before Interest, Income Taxes and Equity in Loss of Affiliate $ $ Table of Contents 13 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES February 28, November 30, (In thousands) Assets Fiberglass-Composite Pipe $ $ Water Transmission Infrastructure Products Corporate and unallocated Eliminations ) ) Total Assets $ $ NOTE 11 – COMMITMENTS AND CONTINGENCIES In April 2004, Sable Offshore Energy Inc. ("Sable"), as agent for certain owners of the Sable Offshore Energy Project, brought an action against various coatings suppliers and application contractors, including the Company and its subsidiary, Ameron B.V., in the Supreme Court of Nova Scotia, Canada.Sable seeks damages allegedly sustained by it resulting from performance problems with several coating systems used on the Sable Offshore Energy Project, including coatings products furnished by the Company and Ameron B.V. Sable's originating notice and statement of claim alleged a claim for damages in an unspecified amount; however, Sable has since alleged that its claim for damages against all defendants is approximately 440,000,000 Canadian dollars, a figure which the Company and Ameron B.V. contest.This matter is in discovery, and no trial date has yet been established.The Company is vigorously defending itself in this action. Based upon the information available to it at this time, the Company is not able to estimate the possible range of loss with respect to this case. In May 2003, Dominion Exploration and Production, Inc. and Pioneer Natural Resources USA, Inc. (collectively "Dominion") brought an action against the Company in Civil District Court for the Parish of Orleans, Louisiana as owners of an offshore production facility known as a SPAR. Dominion seeks damages allegedly sustained by it resulting from delays in delivery of the SPAR caused by the removal and replacement of certain coatings containing lead and/or lead chromate for which the manufacturer of the SPAR alleged the Company was responsible. Dominion contends that the Company made certain misrepresentations and warranties to Dominion concerning the lead-free nature of those coatings. Dominion's petition as filed alleged a claim for damages in an unspecified amount; however, Dominion's economic expert has since estimated Dominion's damages at approximately $60,000,000, a figure which the Company contests. This matter is in discovery, and trial is currently scheduled to commence on April 12, 2010.The Company is vigorously defending itself in this action.Based upon the information available to it at this time, the Company is not able to estimate the possible range of loss with respect to this case. In July 2004, BP America Production Company (“BP America”) brought an action against the Company in the 24th Judicial District Court, Parish of Jefferson, Louisiana in connection with fiberglass pipe sold by the Company for installation in four offshore platforms constructed for BP America.The plaintiff seeks damages allegedly sustained by it resulting from claimed defects in such pipe.BP America’s petition as filed alleged a claim against the Company for rescission, products liability, negligence, breach of contract and warranty and for damages in an amount of not less than $20,000,000, a figure which the Company contests.This matter is in discovery, and no trial date has yet been established.The Company is vigorously defending itself in this action.Based upon the information available to it at this time, the Company is not able to estimate the possible range of loss with respect to this case. Table of Contents 14 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES In June 2006, the Cawelo, California Water District (“Cawelo”) brought an action against the Company in Kern County Superior Court, California in connection withconcrete pipe sold by the Company in 1995 for a wastewater recovery pipeline in such county.Cawelo seeks damages allegedly sustained by it resulting from the failure of such pipe in 2004.Cawelo’s petition as filed alleged a claim against the Company for products liability, negligence, breach of express warranty and breach of written contract and for damages in an amount of not less than $8,000,000, a figure which the Company contests.This matter is in discovery, and trial is currently scheduled to commence on October 12, 2010.The Company is vigorously defending itself in this action.Based upon the information available to it at this time, the Company is not able to estimate the possible range of loss with respect to this case. The Company is a defendant in a number of asbestos-related personal injury lawsuits.These cases generally seek unspecified damages for asbestos-related diseases based on alleged exposure to products previously manufactured by the Company and others.As of February 28, 2010, the Company was a defendant in 22 asbestos-related cases, compared to 20 cases as of November 30, 2009.During the quarter ended February 28, 2010, there were five new asbestos-related cases, one case dismissed, two cases settled, no judgments and recovery of $7,000, net of expenses.Based upon the information available to it at this time, the Company is not able to estimate the possible range of loss with respect to these cases. In December 2008, the Company received from the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) a Requirement to Furnish Information regarding transactions involving Iran.The Company intends to cooperate fully with OFAC on this matter.With the assistance of outside counsel, the Company conducted an internal inquiry and responded to OFAC.In the quarter ended February 28, 2010, the Company incurred $51,000 for legal and professional fees in connection with this matter.Based upon the information available to it at this time, the Company is not able to predict the outcome of this matter.If the Company violated governmental regulations, material fines and penalties could be imposed. The Company is subject to federal, state and local laws and regulations concerning the environment and is currently participating in administrative proceedings at several sites under these laws. While the Company finds it difficult to estimate with any certainty the total cost of remediation at the several sites, on the basis of currently available information and reserves provided, the Company believes that the outcome of such environmental regulatory proceedings will not have a material effect on the Company's financial position, cash flows, or results of operations. In addition, certain other claims, suits and complaints that arise in the ordinary course of business, have been filed or are pending against the Company.Management believes that these matters are either adequately reserved, covered by insurance, or would not have a material effect on the Company's financial position, cash flows or results of operations if disposed of unfavorably. NOTE 12 – PRODUCT WARRANTIES AND GUARANTEES The Company's product warranty accrual reflects Management's estimate of probable liability associated with product warranties. The Company generally provides a standard product warranty covering defects for a period not exceeding one year from date of purchase. Management establishes product warranty accruals based on historical experience and other currently-available information. Changes in the product warranty accrual were as follows: Three Months Ended February 28, March 1, (In thousands) Balance, beginning of period $ $ Payments ) ) Warranties issued during the period 99 Balance, end of period $ $ Table of Contents 15 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTE 13 – GOODWILL The Company’s carrying amount of goodwill by business segment was as follows: Foreign Currency November 30, Translation February 28, (In thousands) Adjustments Fiberglass-Composite Pipe $ $ - $ Water Transmission 1 Infrastructure Products - $ $ 1 $ NOTE 14 – INCENTIVE STOCK COMPENSATION PLANS As of February 28, 2010, the Company had outstanding grants under the following share-based compensation plans: ·2001 Stock Incentive Plan ("2001 Plan") - The 2001 Plan was terminated in 2004, except as to the outstanding stock options and restricted stock grants. A total of 380,000 new shares of Common Stock were made available for awards to key employees and non-employee directors. Non-employee directors were granted options under the 2001 Plan to purchase the Company's Common Stock at prices not less than 100% of market value on the date of grant. Such options vested in equal annual installments over four years. Such options terminate ten years from the date of grant. ·2004 Stock Incentive Plan ("2004 Plan") - The 2004 Plan serves as the successor to the 2001 Plan and supersedes that plan. A total of 525,000 new shares of Common Stock were made available for awards to key employees and non-employee directors and may include, but are not limited to, stock options and restricted stock grants. Non-employee directors were granted options under the 2004 Plan to purchase the Company's Common Stock at prices not less than 100% of market value on the date of grant. Such options vest in equal annual installments over four years and terminate ten years from the date of grant. Key employees and non-employee directors were granted restricted stock under the 2004 Plan. Such restricted stock grants typically vest in equal annual installments over three years. During the three months ending February 28, 2010 and March 1, 2009, the Company granted 11,500 and 16,200 restricted shares to key employees with a fair value on the grant date of $781,000 and $806,000, respectively.In 2007, the Company agreed to provide to a key employee 18,000 shares of Common Stock to be granted and fully vested each February of 2008, 2009, and 2010, so long as a change of control of the Company has not occurred prior to the applicable grant date and the key employee continues to be employed by the Company on such grant date.The fair value of those shares on the date promised was $5,395,000.Additionally, the key employee received a grant of performance stock units, pursuant to which from 8,000 to 24,000 shares of the Company’s Common Stock may be issued depending on the price of the Common Stock on the date the award vests, no later than November 30, 2010.A lattice model was used with volatility rate of 38% and risk free rate of 4.04% in determining the fair value of the performance stock units.The volatility rate was calculated based on historical trading data with the anticipated life of 2.5 years.The risk-free rate was based on the contemporary yield curve between the two and three year rate.The fair value of the performance stock units on the grant date was $2,055,000, which is being recognized ratably as stock compensation expense through March 31, 2010. In addition to the above, in 2001, non-employee directors were granted options to purchase the Company's Common Stock at prices not less than 100% of market value on the date of grant. Such options vested in equal annual installments over four years and terminate ten years from the date of grant. At February 28, 2010, there were 7,000 shares subject to such stock options. Table of Contents 16 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES The Company's income before income taxes and equity in loss of affiliate for the three months ended February 28, 2010 included compensation expense of $627,000, related to stock-based compensation arrangements, compared to $1,015,000 in 2009.Tax benefit related to this expense was $245,000 in 2010, compared to $397,000 in 2009.There were no capitalized share-based compensation costs for the three months ended February 28, 2010 and March 1, 2009. The Company recognized a tax deficiency of $689,000 in the quarter ended February 28, 2010 and an excess tax benefit of $819,000 in the quarter ended March 1, 2009, each related to stock-based compensation. The following table summarizes the stock option activity for the three months ended February 28, 2009: Weighted- Weighted- Average Average Remaining Aggregate Number of Exercise Price Contractual Intrinsic Value Options Options per Share Term (Years) (in thousands) Outstanding at November 30, 2009 $ Granted - - Exercised - - Outstanding at February 28, 2010 $ Options exercisable at February 28, 2010 $ In the three months ended February 28, 2010 and March 1, 2009, no options were granted, forfeited, exercised, or expired.The aggregate intrinsic value in the table above represents the total pretax intrinsic value, which is the difference between the closing price of the Company’s Common Stock on the last trading day of the first quarter of 2010 and the exercise price times the number of shares that would have been received by the option holders if they exercised their options on February 28, 2010.This amount will change based on the fair market value of the Company's Common Stock. As of February 28, 2010, there was $1,701,000 of total unrecognized compensation cost related to stock-based compensation arrangements.That cost is expected to be recognized over a weighted-average period of three years. In the three months ended February 28, 2010 and March 1, 2009, 11,500 and 16,200 shares of restricted stock were granted, respectively.The weighted-average, grant-date fair value of such stock was $67.89 and $49.78, respectively.The fair value of vested restricted stock and granted promised stock, for the three months ended February 28, 2010 and March 1, 2009 was $2,235,000 and $2,353,000, respectively.In the three months ended February 28, 2010, 6,000 shares of restricted stock were forfeited with a fair value of $286,000. The Company's policy is to issue shares from its authorized shares upon the exercise of stock options. Table of Contents 17 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTE 15 – EMPLOYEE BENEFIT PLANS For the three months ended February 28, 2010 and March 1, 2009, net pension and postretirement costs were comprised of the following: U.S. Postretirement Pension Benefits Benefits U.S. Plan Non-U.S. Plans (In thousands) Service cost $ 86 $ 21 $ 20 Interest cost 52 56 Expected return on plan assets ) (7 ) (7 ) Amortization of unrecognized prior service cost 13 20 78 72 5 5 Amortization of unrecognized net transition obligation - 12 12 Amortization of accumulated loss ) ) 6 1 Net periodic cost adjustment to retained earnings, pre-tax - ) - - Net periodic cost $ 89 $ 87 The Company contributed $12,000,000 to its U.S. pension plan and $2,038,000 to its non-U.S. pension plans in the first three months of 2010.The Company expects to contribute an additional $1,100,000 to its U.S. pension plan and $223,000 to its non-U.S. pension plans during the remainder of 2010. NOTE 16 – PROVISION FOR INCOME TAXES Income taxes decreased to $760,000 in the first quarter of 2010, from $2,644,000 in the same period of 2009.The effective tax rate on income from continuing operations decreased to 29.0% in 2010, from 30.0% in 2009.The effective tax rates for the first quarters of 2010 and 2009 were based on forecasted full-year earnings and the anticipated mix of domestic and foreign earnings.Income from certain foreign operations is taxed at rates that are lower than the U.S. statutory tax rates.The effective tax rate for the first quarter of 2010 is not necessarily indicative of the tax rate for the full fiscal year. At February 28, 2010, the total amount of gross unrecognized tax benefits, excluding interest, was $9,346,000.This amount is not reduced for offsetting benefits in other tax jurisdictions and for the benefit of future tax deductions that would arise as a result of settling such liabilities as recorded.Of this amount, $4,794,000 would reduce the Company’s income tax expense and effective tax rate, after giving effect to offsetting benefits from other tax jurisdictions and resulting future deductions.At November 30, 2009, the total amount of gross unrecognized tax benefits, excluding interest, was $9,230,000. The Company anticipates it is reasonably possible the total amount of unrecognized tax benefits may change within the succeeding 12 months as a result of the expiration of certain state statutes of limitations for examination and the settlement of certain state audits.The Company estimates these events could reasonably result in a possible decrease in unrecognized tax benefits of $689,000. Table of Contents 18 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES The Company accrues interest and penalties related to unrecognized tax benefits as income tax expense.Accruals totaling $1,054,000were recorded as a liability in the Company’s consolidated balance sheet at February 28, 2010, compared to $1,030,000 as of November 30, 2009. The Company’s federal income tax returns remain subject to examination for the 2007 and forward tax years.The Company files multiple state income tax returns, including California, Hawaii, Arizona and Texas, with open statutes for all years from 2000.The Company also files multiple foreign income tax returns and remains subject to examination in major foreign jurisdictions, including the Netherlands, Singapore and Malaysia, for all years from 2002. NOTE 17 – FAIR VALUE MEASURMENTS Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).The Company utilizes market data or assumptions that the Company believes market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique.These inputs can be readily observable, market corroborated or generally unobservable. The Company primarily applies the income and market approach for recurring fair value measurements and endeavors to utilize the best available information.Accordingly, the Company utilizes valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs.The Company is able to classify fair value balances based on the observability of those inputs. A fair value hierarchy prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement).The three levels of the fair value hierarchy are as follows: Level1 Quoted prices are available in active markets for identical assets or liabilities as of the reporting date.Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis.Level 1 primarily consists of financial instruments such as exchange-traded derivatives, listed equities and U.S. government treasury securities. Level2 Pricing inputs are other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date.Level 2 includes those financial instruments that are valued using models or other valuation methodologies.These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures.Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace.Instruments in this category include non-exchange-traded derivatives such as over the counter forwards, options and repurchase agreements. Level3 Pricing inputs include significant inputs that are generally less observable from objective sources.These inputs may be used with internally developed methodologies that result in Management’s best estimate of fair value from the perspective of a market participant.Level 3 instruments include those that may be more structured or otherwise tailored to customers’ needs.At each balance sheet date, the Company performs an analysis of all instruments and includes in Level 3 all of those whose fair value is based on significant unobservable inputs. Table of Contents 19 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES Liabilities measured at fair value on a recurring basis included the following as of February 28, 2010: Fair Value Measurements Using Liabilities (In thousands) Level 1 Level 2 Level 3 At Fair Value Liabilities Derivative liabilities $
